EXHIBIT 10(d)20

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GULF POWER COMPANY

 

Effective as of March 1, 2006, the following are the annual base salaries of the
Chief Executive Officer and certain other executive officers of Gulf Power
Company (the “Company”).

 

Susan N. Story

President and Chief Executive Officer

$352,544

Francis M. Fisher, Jr.

Vice President

$237,627

Ronnie R. Labrato

Vice President and Chief Financial Officer

$200,761

P. Bernard Jacob

Vice President

$221,435

Penny M. Manuel

Vice President

$179,354

 

 

 

 

Gene L. Ussery, Jr., Vice President of Georgia Power Company, served as Vice
President of the Company until February 21, 2005. Mr. Ussery’s annual base
salary for the year ended December 31, 2005 was $256,798.

 

 

 

 